Citation Nr: 1753125	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for pseudofolliculitis barbae, evaluated as 10 percent disabling prior to December 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, with additional service in the reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2017, the Board remanded the issues of entitlement to service connection for frostbite and irritable bowel syndrome.  The issue of entitlement to an increased evaluation for pseudofolliculitis barbae prior to December 15, 2011 was stayed pending the appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit decided the latter matter in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the stay of that claim has been lifted.  The issues of entitlement to service connection for frostbite and irritable bowel syndrome are still being developed by the agency of original jurisdiction, and will be adjudicated at a later date.


FINDING OF FACT

Prior to December 15, 2011, the Veteran's pseudofolliculitis barbae did not involve 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas; the competent evidence of record does not show that systemic therapy such as corticosteroids, or other immunosuppressive drugs, were required.


CONCLUSION OF LAW

Prior to December 15, 2011, the criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a February 2011 rating decision, the Veteran was granted entitlement to service connection for pseudofolliculitis barbae and assigned a 10 percent evaluation, effective January 15, 2008.  The Veteran contends that a rating higher than 10 percent is warranted for the period from January 15, 2008 to December 14, 2011.  Written statements from the Veteran describe how he had irritation, pain, bumps, and rashes on his face during that term.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).  

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

The RO has evaluated the Veteran's disability as analogous to dermatitis under Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent rating is warranted for 5 to 20 percent of the entire body or exposed areas affected, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As was discussed in the Board's April 2017 decision and remand, the Veteran's private and VA treatment records include occasional notations of redness on the face.  In February 2009, the Veteran's primary care physician noted that he had residual scars from folliculitis, but no active lesions.  At a March 2009 dermatology consultation, the Veteran reported persistent, recurrent facial folliculitis.  The examiner found three pink papules lateral to the right corner of the mouth.  He was prescribed Clindamycin spot treatment medication and a daily blemish wash.  In May 2011, he was noted to have facial edema consistent with facial cellulitis.

The Veteran attended a VA examination in November 2010.  The Veteran reported exudation, ulcer formation, itching, shedding, and crusting, with symptoms that occurred intermittently, as often as twice a month and lasting for two weeks.  He reported using Lamisil, a topical anti-fungal wash, and Derma cream, which the examiner referred to as a topical corticosteroid.  He had not used intensive light therapy or electron beam therapy.  He reported that its functional impairment was limitation in using respiratory apparatus and protection equipment.  Physical examination revealed mild pseudofolliculitis barbae, in remission, on the face and neck.  There was exfoliation, crusting, and disfigurement, as well as inflexibility, hyperpigmentation, induration, and abnormal texture of more than six square centimeters.  The skin lesion coverage of exposed area was 15 percent, and of the whole body was 4 percent.  The skin lesions were not associated with systemic disease.  The examiner opined that the disorder had no effect on the appellant's occupation.

Based on a review of the evidence, the Board finds no basis to award an initial rating higher than 10 percent prior to December 15, 2011 for pseudofolliculitis barbae.  The Veteran's pseudofolliculitis barbae is manifested by sometimes painful or itchy red bumps/rashes which appear in the beard area and are made worse by shaving.  He treats the conditions with topical cream and face washes.  The November 2010 VA examiner found that it affected 15 percent of the Veteran's exposed area and 4 percent of his whole body.  There is no indication at any time prior to December 15, 2011 that the Veteran's condition affected at least 20 percent of his entire body or exposed skin areas.  This evidence is uncontradicted by the Veteran's private and VA treatment records, which show that the condition affected only parts of the face intermittently.

The preponderance of the evidence also weighs against finding that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs.  While the November 2010 VA examiner noted that the Veteran did use topical corticosteroids, such topical cream does not qualify as "systemic therapy such as corticosteroids or other immunosuppressive drugs."  See Johnson, 862 F.3d at 1352.  Diagnostic Code 7806 draws a distinction between topical therapy and systemic therapy, regardless of whether the topical therapy is shown to be a corticosteroid.  There is no indication in any of the VA examinations or medical records that the Veteran used systemic therapy such as corticosteroids or other immunosuppressive drugs at any time prior to December 15, 2011.  A rating higher than 10 percent is therefore not warranted prior to December 15, 2011.

The Board has considered whether Diagnostic Code 7800, which evaluates scars or disfigurement of the head, face, and neck, could be applied.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).  The Veteran's own descriptions of his disorder, however, clearly characterize the predominant disability as an actively recurring rash that causes an itching, pain, and irritation.  At no time has the Veteran indicated that the disorder's primary feature is the scarring that his pseudofolliculitis barbae pustules have caused.  While the November 2010 VA examiner noted "disfigurement" when describing the Veteran's condition, he did not find that the appellant had any scars.  The Board therefore finds that Diagnostic Code 7800 is not the appropriate rating criteria for this disability.  See id.  

In sum, there is no basis for assignment of a rating in excess of 10 percent for pseudofolliculitis barbae prior to December 15, 2011.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b).

Lastly, the Board notes that the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to an increased evaluation for pseudofolliculitis barbae prior to December 15, 2011, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


